CLARK, Circuit Judge
(concurring).
With some hesitation I concur; if there is a chance of simplifying issues in this way, I do not wish to stand in the way thereof, since this order will not limit the Commission in the evidence eventually to be produced on a reference. But I think it is clear as to trial courts that where a claim for relief is presented, motions for particulars almost always serve to delay adjudication, with rarely any benefit in clarity or in limiting proof (cf. 25 A.B.A.J. 22, 23; Proceedings of New York Symposium on Federal Rules, 1938, 242-247 ; 3 Fed. Rules Serv. 681; and the numerous decisions under Federal Rule 12 (e), 28 U.S.C.A. following section 723c), and I expect the experience in appellate courts will not be different. Here, until the facts are found, we cannot make intelligent or final adjudication. Preliminary controversies on the paper pleadings, of which this is already the second, are, I fear, likely to exhaust the efforts of all without bringing decision appreciably nearer.